Citation Nr: 1226918	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-18 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to dependency and indemnity compensation benefits (DIC) based upon service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945.  The appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death. 

In a May 2010 statement, the appellant stated that she no longer wanted a hearing.  Therefore, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(d) (2011). 

In March 2011, the Board held that new and material evidence had been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death and remanded the matter for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran died in November 1986; his certificate of death listed pneumonia secondary to pseudomonas and chronic obstructive pulmonary disease (COPD).  Diabetes mellitus and strokes with contractures were listed as other significant conditions contributing to the death but not related to the immediate cause. 

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  Pneumonia, COPD, diabetes mellitus and strokes were first demonstrated long after service and are not etiologically related to a disease or injury in service.


CONCLUSION OF LAW

Entitlement to dependency and indemnity compensation benefits (DIC) based upon service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78(Fed. Cir. 2009) (holding the VCAA does not require "veteran specific" notice, instead generic notice is sufficient).

Here, the appellant was sent a letter in August 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

The appellant was not advised as to what conditions the Veteran was service connected for at the time of his death, but she was his custodian for VA purposes and would be expected to know that service connection had not been established for any disability.

She also did not receive specific notice as to how to substantiate a DIC claim based on conditions that were service connected during the Veteran's lifetime.  Such notice could not have assisted her in substantiating the claim since the Veteran was not service connected for any disease or disability (other than four missing and two repaired teeth).  

The VCAA notice letter did tell her that she needed evidence that the cause of death was service connected, and she demonstrated actual knowledge of the need for evidence linking the causes of the Veteran's death to service.  In this regard she obtained a physician's statements pertaining to whether the cause of death was related to disease or disability incurred in service.  Accordingly, the record does not show a prejudicial notice error.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has attempted to obtain all available records of treatment reported by the appellant, including private medical records.  Moreover, in March 2011, the Board remanded the claim to obtain additional private treatment records. 

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim. DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008).  A medical opinion was obtained in October 2011. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2011 VA opinion is adequate, as it was predicated on a full reading of the claims file, including the relevant treatment records and the examiner provided a rationale for his opinion.  Accordingly, VA's duty to assist with respect to obtaining a VA opinion has been met. 38 C.F.R. § 3.159(c)(4).  

The Board's remand instructed that the appellant should be asked to complete releases to obtain records of the Veteran's treatment.  She submitted a completed release, but the physician reported that he no longer had any records.  The remand also instructed that the physician who had provided an earlier opinion be asked to clarify the basis for that opinion.  The agency of original jurisdiction sought such clarification and the physician provided a response.

The physician who provided the VA opinion did not specifically discuss the appellant's reports or the private physician's statement.  The appellant; however, was married to the Veteran decades after his period of active service and was born in 1943; hence she had no personal knowledge of the events occurring during service or in the years immediately thereafter.  The private physician did not provide a rationale for the opinion that the Veteran's death was service related, but did cite facts that were incorrect, including that the Veteran never worked after service, and implied that the Veteran was service connected for "battle fatigue," lung and back conditions.  The failure to discuss this evidence is harmless.  The appellant has reported some facts that are supported by the record.  For instance the Veteran did report during his lifetime that he had experienced frostbite while serving in Europe.  There is no competent evidence linking such events to the causes of his death.  Hence the physician's failure to specifically discuss those events is not prejudicial.  The record reflects substantial compliance with the March 2011 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in substantiating the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying Veteran who died from a service-connected disability. See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply. 38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253  (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran died in November 1986.  The certificate of death lists the causes of death as pneumonia secondary to pseudomonas due to COPD.  Diabetes mellitus and strokes with contractures were listed as other significant conditions contributing to the death but not related to the immediate cause.  

At the time of the Veteran's death, service connection was not in effect for any disability.

Service department records confirm that he served in the Normandy and other European campaigns during World War II.  He served as a truck driver coming under enemy fire in combat situations.

In December 1945 the Veteran submitted claims for service connection for neuralgia, kidney and back disabilities.  These were denied in a February 1946 rating decision.  In September 1946, the Veteran submitted claims for service connection for neuralgia, kidney trouble, backache, broken teeth, frost bitten feet, poor eyesight and piles due to strain.  

In the September 1946 application the Veteran reported that he was employed as a farmer but had no income, because he worked on a share basis on his father's farm.  He had done this work prior to service.

In a report of medical examination received in October 1979, a private physician noted the Veteran's report that he had been unable to work for the past 12 months due to pain in the left leg and arms.  The examiner elaborated that the inability to work was due to a lack of energy.  The Veteran also complained of an inability to sleep and occasional itching all over.  His heart and lungs were normal on examination.  

In an application for pension or compensation also received in October 1979, the Veteran reported that he had last worked in January 1978, as a salesman and mechanic, that the most he had ever earned in one year was $4,000 and that in the 12 months before he stopped working he had earned $2,000.  He also reported in-service disabilities consisting of kidney stone removal, a broken nose and a cut eyelid.

The appellant does not allege that the Veteran's COPD or resulting pseudomonas and pneumonia are directly related to service.  Rather, she argues that the Veteran's participation in the D-Day Invasion in Normandy as well as his service in general contributed to his cause of death.  Specifically, she argues that the Veteran experienced neurologic and psychological difficulties since his discharge from service that contributed to and/or resulted in his cause of death.  She has also argued that the Veteran experienced cold injuries during service.

Service treatment records do not demonstrate any findings referable to a respiratory disability.  COPD or pneumonia was not reported during service.  Although the Veteran completed several applications for VA benefits, but never reported any in-service respiratory problems.  As late as 1979, the lungs were noted to be normal and respiratory symptoms were not reported among the Veteran's complaints.

Similarly, as to the appellant's allegations of neurological and psychologically disorder attributable to service, service treatment records are silent as to any neurological or psychological symptoms.  The Veteran did not report any such symptoms on his applications for VA benefits or when seen by the private physician in 1979.

The Veteran's service treatment records show findings related to kidney stones and gastroenteritis but are negative for treatment of cardiac symptoms or diabetes.

Although COPD, pseudomonas and pneumonia are not shown to be directly related to service, the appellant could still establish service-connection for these fatal conditions with competent evidence that they were incurred in service or by submitting medical or scientific evidence that they were in fact due to herbicide exposure or other disease or injury during service. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In support of her claim, the appellant has submitted the statement from R.P., M.D., dated in November 2008.  Dr. RP reported that he no longer had any office or hospital records regarding the Veteran, and that his information was based on his distant memory, discussion with the appellant, the Veteran's death certificate and the discharge papers.  

Dr. RP related that the Veteran served with the U.S. Army and was involved in the D-Day invasion of Normandy.  Post-service, the Veteran was "placed on disability" for lung trouble, battle fatigue and back trouble.  He never worked after his discharge from service and lived solely on his disability check.  Dr. RP indicated that he knew the Veteran for only a short period and during that time the Veteran was almost bedridden from strokes and had contractures.  The Veteran had a history of seizures and had been on Dilantin.  The Veteran was fed by a nasogastric tube and died from pneumonia.  Dr. RP opined that the Veteran's medical problems and his eventual death were service related.  

Following the Board remand, VA received another statement from P.L., M.D., dated in September 2011.  Dr. PL stated that he was the Veteran's primary care physician from 1984 until his death in November 1986.  During that time, the Veteran suffered from the effects of a severe stroke, seizures, diabetes and hypertension.  He could not communicate verbally and was in need of total care.  

During the years that he provided care for the Veteran, Dr. PL noted that the appellant had related to him that the Veteran had participated in the D-Day invasion of Europe and that the Veteran had subsequently experienced neurological and psychological problems.  Per the appellant's report, the Veteran had experienced a seizure disorder as well as PTSD since his discharge from service.  The Veteran's seizure disorder was treated with Dilantin and his blood pressure and diabetes were also managed.  The Veteran subsequently suffered many strokes, which left him completely incapacitated and non-communicative.  He had developed contractures and required 24/7 care.  

Dr. PL opined that there seemed a plausible explanation for the Veteran's continuing evidence of PTSD, epilepsy (possible head trauma) and subsequent strokes.  Although at the time that he cared for the Veteran he did not have any of his service treatment records, he thought that it was reasonable to assume that a significant portion of the Veteran's ill health and disability were service-related.  

In his September 2011, statement Dr. RP repeated that he had retired 14 years prior and no longer had any office or hospital records.  He did remember the Veteran, who was confined to his bed due to his strokes and contractures.  

In compliance with the March 2011 remand instructions, a VA opinion was obtained in October 2011, where the claims file was reviewed in its entirety and the relevant medical history was discussed in detail.  The VA examiner opined that there was no indication of COPD, pneumonia, pseudomonas, diabetes or strokes having their onset while in military service.  Therefore, it was less likely than not that these conditions were related to the Veteran's period of military service.  The examiner's rationale was based on a review of the service treatment records that included a normal examination upon discharge in 1945.  Additionally, these complaints were not noted in the Veteran's disability pension request in 1946.  

The October 2011 VA examiner's opinion is more probative than the private opinions.  The VA examiner reviewed the claims file and considered an accurate history.  He discussed potential causes of the specific diseases which led to the Veteran's death.  

As noted earlier, the private opinions are based on consideration of an inaccurate history and they do not specifically address how the Veteran's specific cause of death; pneumonia with pseudomonas as due to COPD; was related to his period of service, including the inaccurate history that was reported.  

As the most probative evidence is against a link between Agent Orange and the fatal conditions, the weight of the evidence is against service connection for the cause of death on that basis.

The appellant has advanced her opinion that the causes of death were due to long standing neurologic and psychological disabilities related to service.  She has not been shown to have the necessary medical expertise to say that the experts who completed the Veteran's death certificate were wrong, or that those conditions were affected by the claimed neurologic or psychological disabilities.  She could not have had any personal knowledge of a continuity of symptomatology extending back to service, because of her age and the timing of her marriage to the Veteran.  In addition she has not provided any specific argument as to how the claimed in service conditions contributed to the cause of death.

There is no other probative evidence that the cause of death was otherwise caused by a service connected disease or disability, or that a service connected disease or disability contributed to the causes of the Veteran's death.  Absent such evidence, VA cannot grant the benefit sought. 

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for the cause of the Veteran's death must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


